               Case 18-12635-LSS         Doc 48     Filed 11/19/18    Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE




IN RE:                                          §
                                                §
                                                §           CASE NO. 18-12635
DAVID’S BRIDAL, INC.                            §
                                                §
                                                §
       DEBTOR                                   §           CHAPTER 11
                                                §



                               NOTICE OF REQUEST
                      FOR SERVICE OF NOTICES AND PLEADINGS

       PLEASE TAKE NOTICE that the undersigned hereby enters a request for notice on

behalf of

       Nueces County                  City of McAllen                McLennan County

       Hidalgo County

         secured creditor(s) in the above-referenced proceeding. The undersigned hereby requests

notice and copies of all motions, notices, reports, briefs, applications, adversary proceedings,

proposed orders, confirmed copies of orders, any proposed disclosure statement or plan of

reorganization that has been filed with the court, any additional documents or instruments filed in

the above-referenced proceeding and any other matter in which notice is required pursuant to 11

U.S.C 109(b), Bankruptcy Rule 2002(a) and (b), and 9013 of the Federal Rules of Bankruptcy

Procedure.




                                                1
               Case 18-12635-LSS       Doc 48      Filed 11/19/18    Page 2 of 2



       Copies should be mailed to the secured creditors in care of the undersigned at the address

set forth below.


                                                Respectfully Submitted,

                                                LINEBARGER GOGGAN
                                                BLAIR & SAMPSON, LLP
                                                P.O. Box 17428
                                                Austin, Texas 78760
                                                (512) 447-6675 (Telephone)
                                                (512) 443-5114 (Facsimile)


                                                By: /s/ Diane Wade Sanders
                                                    DIANE WADE SANDERS
                                                    State Bar No. 16415500




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served
electronically or mailed by first class mail to the parties listed below on this 19th day of
November, 2018.


Leslie C. Heilman
Ballard Spahr LLP
919 N. Market Street
11th Floor
Wilmington, DE 19801


US Trustee (Delaware)
844 King Street, RM 2207
Lock Box # 35
Wilmington, DE 19899-0035


                                                    /s/ Diane Wade Sanders
                                                       Diane Wade Sanders




                                               2
